DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims 1-5, 7-9, and 11-16 are currently pending and have been examined.
Response to Arguments and Amendments
Applicant’s arguments, filed on December 1st, 2021, with respect to Claims 1-2, 7-8 and 12-14 under 35 U.S.C. §102 and Claims 3-6 and 11 under 35 U.S.C.  §103 have been fully considered but they are not persuasive.  
Regarding the Amendments to claims 1, 12, and 13, applicant presents the following argument (See Remarks dated 12/1/2021 Pages 8-9): 
The Applicant is amending independent claim 1 to recite that "the shape of the road is estimated based on a multi-curve fitting function that describes a curve that best fits all trajectories included in a determined cluster of the plurality of trajectories simultaneously." 
The Applicant is also amending independent claims 12 and 13 in a similar manner. Support for these amendments can be found at least at claim 6 and paragraph [0043] of the specification. 
In rejecting claim 6, the Office Action acknowledges that Oyama does not disclose that "the shape of the road is estimated based on the determined cluster of trajectories in each of the one or more segments using a multi-curve fitting function." However, the Office Action states that paragraph [0284] of Belliache discloses this feature, and that it would have been obvious to apply the teachings of Belliache to the method of Oyama. The Applicant respectfully submits that neither Oyama nor Belliache, alone or in combination, disclose or suggest that "the shape of the road is estimated based on a multi-curve fitting function that describes a curve that best fits all trajectories included in a 
The Examiner respectfully disagrees.
Such a statement amounts to no more than reciting the disputed limitations and generally alleging that the cited prior art references are deficient.  Merely pointing out certain claim features recited in independent claim 1 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument.   Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; Accord M.P.E.P. 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  The unsupported assertion “The Applicant respectfully submits that neither Oyama nor Belliache, alone or in combination, disclose or suggest that "the shape of the road is estimated based on a multi-curve fitting function that describes a curve that best fits all trajectories included in a determined cluster of the plurality of trajectories simultaneously, as recited in amended claim 1” does not establish a fact.  Therefore, Applicant’s arguments are not persuasive.
However, the examiner respectfully notes that an updated rejection for claims 1, 12, and 13 has been made under 35 U.S.C. §103 in response to the claim amendments. Therefore, the rejections have been updated and are now made under 35 U.S.C. §103 with new citations and interpretations in order to sufficiently address the amendments to the claim.
Applicant’s arguments (See Remarks dated 12/1/2021 Page 7), filed on December 1st, 2021, with respect to Claims 9-10 under 35 U.S.C. §112(a) have been fully considered and are persuasive.  Therefore, the rejection of claim 9, in light of the claim amendment set forth on December 1st, 2021 has been withdrawn.  The rejection of claim 10 has been rendered moot by way of Applicant’s cancellation of said claim.   
Applicant’s arguments (See Remarks dated 12/1/2021 Pages 8), filed on December 1st, 2021, with respect to Claims 9-10 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  Therefore, the rejection of claim 9, in light of the claim amendment set forth on December 1st, 2021 has been withdrawn.  The rejection of claim 10 has been rendered moot by way of Applicant’s cancellation of said claim.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 20180281790), hereinafter Oyama in view of Bellaiche (US 2018/0024562), hereinafter Bellaiche.
Regarding Claim , 
 discloses:
A method for determining one or more lanes of a road in an environment of a vehicle, the method comprising: 
receiving a plurality of objects in the environment of the vehicle (¶¶; “traveling controller 10 may estimate the own vehicle traveling lane by means of information on various three-dimensional objects that are other than the lane lines that have been recognized by the traveling environment recognizer 50. Non-limiting examples of various three-dimensional objects other than the lane lines may include a preceding vehicle, an oncoming vehicle, and a planimetric feature.”); 
receiving a plurality of trajectories for the plurality of objects in the environment of the vehicle (¶¶; “traveling controller 10 may estimate the own vehicle traveling lane by means of information on various three-dimensional objects that are other than the lane lines that have been recognized by the traveling environment recognizer 50. … traveling controller 10 may estimate the curvature, or any other factor, of the own vehicle traveling lane on the basis of information other than information on the lane lines. The information other than the information on the lane lines may relate to, without limitation, a traveling trajectory of the preceding vehicle, a traveling trajectory of the oncoming vehicle”),
estimating a shape of the road based on the plurality of trajectories for the plurality of objects (¶¶, 0061; “The information other than the information on the lane lines may relate to, without limitation, a traveling trajectory of the preceding vehicle, a traveling trajectory of the oncoming vehicle, a shape of a guardrail, a road sign, and a traffic signal, which are recognized by the traveling environment recognizer 50.”) (); and 
determining the one or more lanes of the road using the estimated shape of the road and the plurality of objects and/or the plurality of trajectories of the plurality of objects (¶¶; “The information other than the information on the lane lines may relate to, without limitation, a traveling trajectory of the preceding vehicle, a traveling trajectory of the oncoming vehicle, a shape of a guardrail, a road sign, and a traffic signal, which are recognized by the traveling environment recognizer 50.” ; “a level of coincidence between a shape (such as a curvature) of the own vehicle traveling lane estimated in step S301 and the road shape (such as a curvature) on the map data which corresponds to the own vehicle position (i.e., the estimated position) estimated in step S302 may be calculated by means of a predetermined method. In the alternative implementation, a level of coincidence between the shape (such as the curvature) of the own vehicle traveling lane estimated in step S301 and the road shape (such as the curvature) on the map data which corresponds to the own vehicle position (i.e., the estimated position) corrected in step S303 may be calculated by means of a predetermined method.”). 
Oyama fails to explicitly disclose:
wherein the shape of the road is estimated based on a multi-curve fitting function that describes a curve that best fits all trajectories included in a determined cluster of the plurality of trajectories simultaneously; 
However,  discloses:
a prior art  upon which the claimed invention can be seen as an “improvement”.
teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of estimating the shape of the road based on a multi-curve fitting function that describes a curve that best fits all trajectories included in a determined cluster of the plurality of trajectories simultaneously; (Belliache: ¶¶ “the geometry of a road feature or target trajectory may be encoded by a curve in a three-dimensional space …  the curve may be a three dimensional spline including one or more connecting three dimensional polynomials. As one of skill in the art would understand, a spline may be a numerical function that is piece-wise defined by a series of polynomials for fitting data… The spline may include one or more three dimensional polynomials of different orders connecting (e.g., fitting) data points of the three dimensional geometry data of the road. In some embodiments, the autonomous vehicle road navigation model may include a three dimensional spline corresponding to a target trajectory along a common road segment (e.g., road segment 1200) or a lane of the road segment 1200.”; “In some embodiments, vehicles 1205, 1210, 1215, 1220, and 1225 traveling along road segment 1200 may transmit a plurality of trajectories 2200 to server 1230.”; “server 1230 may generate trajectories based on landmark, road geometry, and vehicle motion information received from vehicles 1205, 1210, 1215, 1220, and 1225.”; “all the drives in a cluster may be similar with respect to the lane assignment (e.g., in the same lane before and after a junction) along the drive on road segment 1200. Trajectories clustered by lane assignment may be useful for identifying lanes along the roadways. In some embodiments, both criteria (e.g., absolute heading and lane assignment) may be used for clustering.”; “server 1230 may cluster vehicle trajectories 1600 into a plurality of clusters”) (¶¶) () in order to increase lane identification accuracy (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved method.  Namely, a  that would estimating the shape of the road based on a multi-curve fitting function that describes a curve that best fits all trajectories included in a determined cluster of the plurality of trajectories simultaneously in  to increase lane identification accuracy. (¶¶) () (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
wherein the plurality of trajectories comprises a single trajectory for each object of at least a subset of objects of the plurality of objects (Oyama: ¶; “traveling controller 10 may estimate the own vehicle traveling lane by means of information on various three-dimensional objects that are other than the lane lines that have been recognized by the traveling environment recognizer 50. … traveling controller 10 may estimate the curvature, or any other factor, of the own vehicle traveling lane on the basis of information other than information on the lane lines. The information other than the information on the lane lines may relate to, without limitation, a traveling trajectory of the preceding vehicle, a traveling trajectory of the oncoming vehicle”);. 
Regarding Claim , 
 disclose:
wherein the step of estimating the shape of the road based on the plurality of trajectories comprises: determining a number of segments for the plurality of trajectories; clustering the plurality of the trajectories in each of the one or more segments according to one or more shapes of trajectories of the plurality of trajectories; determining a cluster of trajectories of the clustered plurality of trajectories in each of the one or more segments, wherein the cluster of trajectories comprises a majority of trajectories having an equal or similar shape in a particular segment of the one or more segments; and estimating the shape of the road based on the determined cluster of trajectories in each of the one or more segments (Bellaiche: ¶¶; “In some embodiments, vehicles 1205, 1210, 1215, 1220, and 1225 traveling along road segment 1200 may transmit a plurality of trajectories 2200 to server 1230.”; “server 1230 may generate trajectories based on landmark, road geometry, and vehicle motion information received from vehicles 1205, 1210, 1215, 1220, and 1225.”; “all the drives in a cluster may be similar with respect to the lane assignment (e.g., in the same lane before and after a junction) along the drive on road segment 1200. Trajectories clustered by lane assignment may be useful for identifying lanes along the roadways. In some embodiments, both criteria (e.g., absolute heading and lane assignment) may be used for clustering.”; “server 1230 may cluster vehicle trajectories 1600 into a plurality of clusters”) (Bellaiche: ¶¶) (). 
Regarding Claim , 
 disclose:
wherein each segment comprises at least a part of a trajectory of the plurality of trajectories (Belliache: ¶¶0327, 0350-0356) (Bellaiche: ). 
Regarding Claim , 
 disclose:
wherein one or more of: the number of segments is predefined; the number of segments depends on a number of objects within the plurality of objects; the number of segments depends on a road type and/or a road length; the number of segments depends on the environment of the vehicle; and the number of segments depends on available computational capacity of a control unit executing the method (Belliache: ¶¶0327, 0350-0356). 
Regarding Claim , 
 disclose:
wherein a shape of each lane of the one or more lanes comprises the estimated shape of the road (Oyama: ¶¶). 
Regarding Claim , 
 disclose:
wherein two adjacent lanes of the one or more lanes have a minimum predefined distance (¶). 
Regarding Claim , 
 disclose:
the method further comprising: adapting the determined one or more lines of the road based on a movement of the plurality of objects using a Kalman filter (Bellaiche: ¶0359). 
Regarding Claim , 
 discloses:
A computer program product for determining one or more lanes of a road in an environment of a vehicle, the computer program product comprising a computer readable medium having stored thereon program code (¶¶0005, 0018, ) that, when executed, carry out the acts of: 
receiving a plurality of objects in the environment of the vehicle (¶¶; “traveling controller 10 may estimate the own vehicle traveling lane by means of information on various three-dimensional objects that are other than the lane lines that have been recognized by the traveling environment recognizer 50. Non-limiting examples of various three-dimensional objects other than the lane lines may include a preceding vehicle, an oncoming vehicle, and a planimetric feature.”); 
receiving a plurality of trajectories for the plurality of objects in the environment of the vehicle (¶¶; “traveling controller 10 may estimate the own vehicle traveling lane by means of information on various three-dimensional objects that are other than the lane lines that have been recognized by the traveling environment recognizer 50. … traveling controller 10 may estimate the curvature, or any other factor, of the own vehicle traveling lane on the basis of information other than information on the lane lines. The information other than the information on the lane lines may relate to, without limitation, a traveling trajectory of the preceding vehicle, a traveling trajectory of the oncoming vehicle”); 
estimating a shape of the road based on the plurality of trajectories for the plurality of objects (¶¶, 0061; “The information other than the information on the lane lines may relate to, without limitation, a traveling trajectory of the preceding vehicle, a traveling trajectory of the oncoming vehicle, a shape of a guardrail, a road sign, and a traffic signal, which are recognized by the traveling environment recognizer 50.”) (); and
determining the one or more lanes of the road using the estimated shape of the road and the plurality of objects and/or the plurality of trajectories of the plurality of objects (¶¶; “The information other than the information on the lane lines may relate to, without limitation, a traveling trajectory of the preceding vehicle, a traveling trajectory of the oncoming vehicle, a shape of a guardrail, a road sign, and a traffic signal, which are recognized by the traveling environment recognizer 50.” ; “a level of coincidence between a shape (such as a curvature) of the own vehicle traveling lane estimated in step S301 and the road shape (such as a curvature) on the map data which corresponds to the own vehicle position (i.e., the estimated position) estimated in step S302 may be calculated by means of a predetermined method. In the alternative implementation, a level of coincidence between the shape (such as the curvature) of the own vehicle traveling lane estimated in step S301 and the road shape (such as the curvature) on the map data which corresponds to the own vehicle position (i.e., the estimated position) corrected in step S303 may be calculated by means of a predetermined method.”). 
Oyama fails to explicitly disclose:
wherein the shape of the road is estimated based on a multi-curve fitting function that describes a curve that best fits all trajectories included in a determined cluster of the plurality of trajectories simultaneously; 
However,  discloses:
a prior art  upon which the claimed invention can be seen as an “improvement”.
teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of estimating the shape of the road based on a multi-curve fitting function that describes a curve that best fits all trajectories included in a determined cluster of the plurality of trajectories simultaneously; (Belliache: ¶¶ “the geometry of a road feature or target trajectory may be encoded by a curve in a three-dimensional space …  the curve may be a three dimensional spline including one or more connecting three dimensional polynomials. As one of skill in the art would understand, a spline may be a numerical function that is piece-wise defined by a series of polynomials for fitting data… The spline may include one or more three dimensional polynomials of different orders connecting (e.g., fitting) data points of the three dimensional geometry data of the road. In some embodiments, the autonomous vehicle road navigation model may include a three dimensional spline corresponding to a target trajectory along a common road segment (e.g., road segment 1200) or a lane of the road segment 1200.”; “In some embodiments, vehicles 1205, 1210, 1215, 1220, and 1225 traveling along road segment 1200 may transmit a plurality of trajectories 2200 to server 1230.”; “server 1230 may generate trajectories based on landmark, road geometry, and vehicle motion information received from vehicles 1205, 1210, 1215, 1220, and 1225.”; “all the drives in a cluster may be similar with respect to the lane assignment (e.g., in the same lane before and after a junction) along the drive on road segment 1200. Trajectories clustered by lane assignment may be useful for identifying lanes along the roadways. In some embodiments, both criteria (e.g., absolute heading and lane assignment) may be used for clustering.”; “server 1230 may cluster vehicle trajectories 1600 into a plurality of clusters”) (¶¶) () in order to increase lane identification accuracy (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved method.  Namely, a  that would estimating the shape of the road based on a multi-curve fitting function that describes a curve that best fits all trajectories included in a determined cluster of the plurality of trajectories simultaneously in  to increase lane identification accuracy. (¶¶) () (See: MPEP 2143(I)(D)).
Regarding Claim , 
 discloses:
A driver assistance system of a vehicle for determining one or more lanes of a road in an environment of the vehicle (¶¶), comprising: 
a processor and associated memory (¶¶; “The traveling controller 10 illustrated in FIG. 1 is implementable by circuitry including at least one semiconductor integrated circuit such as at least one processor (e.g., a central processing unit (CPU)),… At least one processor is configurable, by reading instructions from at least one machine readable non-transitory tangible medium, to perform all or a part of functions of the traveling controller 10. Such a medium may take many forms, including, but not limited to, any type of magnetic medium such as a hard disk, any type of optical medium such as a CD and a DVD, any type of semiconductor memory (i.e., semiconductor circuit) such as a volatile memory and a non-volatile memory”) configured to execute the acts of: 
receiving a plurality of objects in the environment of the vehicle (¶¶; “traveling controller 10 may estimate the own vehicle traveling lane by means of information on various three-dimensional objects that are other than the lane lines that have been recognized by the traveling environment recognizer 50. Non-limiting examples of various three-dimensional objects other than the lane lines may include a preceding vehicle, an oncoming vehicle, and a planimetric feature.”); 
receiving a plurality of trajectories for the plurality of objects in the environment of the vehicle  (¶¶; “traveling controller 10 may estimate the own vehicle traveling lane by means of information on various three-dimensional objects that are other than the lane lines that have been recognized by the traveling environment recognizer 50. … traveling controller 10 may estimate the curvature, or any other factor, of the own vehicle traveling lane on the basis of information other than information on the lane lines. The information other than the information on the lane lines may relate to, without limitation, a traveling trajectory of the preceding vehicle, a traveling trajectory of the oncoming vehicle”); 
estimating a shape of the road based on the plurality of trajectories for the plurality of objects (¶¶, 0061; “The information other than the information on the lane lines may relate to, without limitation, a traveling trajectory of the preceding vehicle, a traveling trajectory of the oncoming vehicle, a shape of a guardrail, a road sign, and a traffic signal, which are recognized by the traveling environment recognizer 50.”) ();; and 
determining the one or more lanes of the road using the estimated shape of the road and the plurality of objects and/or the plurality of trajectories of the plurality of objects (¶¶; “The information other than the information on the lane lines may relate to, without limitation, a traveling trajectory of the preceding vehicle, a traveling trajectory of the oncoming vehicle, a shape of a guardrail, a road sign, and a traffic signal, which are recognized by the traveling environment recognizer 50.” ; “a level of coincidence between a shape (such as a curvature) of the own vehicle traveling lane estimated in step S301 and the road shape (such as a curvature) on the map data which corresponds to the own vehicle position (i.e., the estimated position) estimated in step S302 may be calculated by means of a predetermined method. In the alternative implementation, a level of coincidence between the shape (such as the curvature) of the own vehicle traveling lane estimated in step S301 and the road shape (such as the curvature) on the map data which corresponds to the own vehicle position (i.e., the estimated position) corrected in step S303 may be calculated by means of a predetermined method.”). 
Oyama fails to explicitly disclose:
wherein the shape of the road is estimated based on a multi-curve fitting function that describes a curve that best fits all trajectories included in a determined cluster of the plurality of trajectories simultaneously; 
However,  discloses:
a prior art  upon which the claimed invention can be seen as an “improvement”.
teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of estimating the shape of the road based on a multi-curve fitting function that describes a curve that best fits all trajectories included in a determined cluster of the plurality of trajectories simultaneously; (Belliache: ¶¶ “the geometry of a road feature or target trajectory may be encoded by a curve in a three-dimensional space …  the curve may be a three dimensional spline including one or more connecting three dimensional polynomials. As one of skill in the art would understand, a spline may be a numerical function that is piece-wise defined by a series of polynomials for fitting data… The spline may include one or more three dimensional polynomials of different orders connecting (e.g., fitting) data points of the three dimensional geometry data of the road. In some embodiments, the autonomous vehicle road navigation model may include a three dimensional spline corresponding to a target trajectory along a common road segment (e.g., road segment 1200) or a lane of the road segment 1200.”; “In some embodiments, vehicles 1205, 1210, 1215, 1220, and 1225 traveling along road segment 1200 may transmit a plurality of trajectories 2200 to server 1230.”; “server 1230 may generate trajectories based on landmark, road geometry, and vehicle motion information received from vehicles 1205, 1210, 1215, 1220, and 1225.”; “all the drives in a cluster may be similar with respect to the lane assignment (e.g., in the same lane before and after a junction) along the drive on road segment 1200. Trajectories clustered by lane assignment may be useful for identifying lanes along the roadways. In some embodiments, both criteria (e.g., absolute heading and lane assignment) may be used for clustering.”; “server 1230 may cluster vehicle trajectories 1600 into a plurality of clusters”) (¶¶) () in order to increase lane identification accuracy (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in 
Regarding Claim , 
 disclose:
A vehicle (Oyama: 1; Fig 1) comprising a driver assistance system according to claim 13 (Oyama: ¶; “The traveling controller 10 may perform a driving assist on a driving operation performed by a driver. The driving assist may include automatic driving in which the driver's operation is not required. The traveling controller 10 may execute various types of driving assist control. Non-limiting examples of the driving assist control may include: an adaptive cruise control (ACC) that allows for functions such as preceding-vehicle overtaking, lane keeping, or expressway merging; an obstacle avoidance control; a control for temporary stop and intersection passage by means of detection of a road sign and a traffic signal; and a control for emergency evacuation toward on a road shoulder upon occurrence of abnormality. These types of driving assist control may be executed, for example, on the basis of: traveling environment information related to a traveling environment around the own vehicle 1 recognized by the traveling environment recognizer 50;”).
Allowable Subject Matter
Claims 9, and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The most pertinent prior art references which most closely discuss the claimed subject matter in Claim 9 is: Guo et al. ("Improved Lane Detection based on Past Vehicle Trajectories," 17th International IEEE    Conference on Intelligent Transportation Systems (ITSC), IEEE, October 8, 2014, pp. 1956-1963, XP032685535 (eight (8) pages).
Guo et al. disclose the feature of utilizing a spatial score using variances of the distances from boundary positions to a vehicle trajectory using the sum of each trajectory’s score rather than a maximum score to take advantage of statistics of past vehicle trajectories to improve boundary feature extraction when local appearance support is insufficient.   ().
However, Guo et al. fail to disclose:
wherein determining one or more lanes of the road using the estimated shape of the road and the plurality of objects and/or the plurality of trajectories of the plurality of objects comprises: generating a candidate lane for each trajectory of the plurality of trajectories, wherein a shape of the candidate lane is equal to the estimated shape of the road, and wherein a trajectory of the plurality of trajectories is in the center or within a predefined range around the center of the candidate lane at least in a segment where the shape of the trajectory is equal to the estimated shape of the road; determining one 
There are no teachings, suggestions, nor motivations with the prior art nor the knowledge available to a person having ordinary skill in the art to arrive at the claimed invention as recited in Claim 9.  
The most pertinent prior art references which most closely discuss the claimed subject matter in Claims 15-16 is: Schiffmann et al. (US 2010/0076684).
Schiffmann et al. disclose the feature of determining a lateral offset of a host lane from a standard clothoid road curvature model (¶¶) 
However, Schiffmann et al. fail to disclose:
obtaining a curve by simultaneously fitting a clothoid function to the trajectories in the deterimined cluster of the plurality of trajectories and wherein the clothoid function includes a lateral offset parameter for each trajectory in the determined cluster of the plurality of trajectories
There are no teachings, suggestions, nor motivations with the prior art nor the knowledge available to a person having ordinary skill in the art to arrive at the claimed invention as recited in Claims 15-16.  

Terminology
The Examiner notes that the following terms are utilized in Applicant’s specification as follows:
 - An object may be a car, a motorcycle, a truck, a bus, a bicycle, and/or any other object using a lane of a road or driving on a lane of a road.  (See PgPub: ¶0005) 
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SCOTT A REINBOLD/Examiner, Art Unit 3747